                  1    JUSTIN A. PALMER, ESQ. [SBN. 270857]
                       FILER ~ PALMER, LLP
                  2
                       249 East Ocean Boulevard, Suite 501
                  3    Long Beach, CA 90802
                  4
                       Phone:      (562) 304-5200
                       Facsimile: (562) 394-0504
                  5
                       Counsel for Plaintiff,
                  6    NLIAN GUTIERREZ
                  7

                  8                             UNITED STATES DISTRICT COURT

                  9                        CENTRAL DISTRICT OF CALIFORNIA
                 10    J[TLIAN GUTIERREZ,                        I Case No. 18-cv-00781-KLS

                 11
a                                  Plaintiff,
                 12          vs.                                  STIPULATED PROTECTIVE
a~                                                                ORDER; [PROPOSED] ORDER
/►~ '7 N O
           o
W ~o~ 13
~..L~ V1
         O ~(1

                       OFFICER A. MORA (Serial No.: 607);
~ W ~~ 14V N
                       OFFICER DIAZ (Serial No.: 669);
     m U


   0  ~ m C            OFFICER MONTIERETH (Serial No.:
~~o~ 15
     y J~
                       621); CITY OF WEST COVINA;
W    W     ~
                       OFFICER BOWMAN (Serial No. 418);
a~               16
     N


w                      OFFICER MILLER (Serial No.385);
                 ~~    OFFICER MELYNK (Serial No. 423);
                 18    OFFICER DEL HARO (Serial No.
                       399); OFFICER FREEMAN (Serial No.
                 19
                       3 81); and DOES 1-10 inclusive,
                 20
                                         Defendants.
                 21

                 22          1.     PURPOSES AND LIMITATIONS
                 23          Discovery in this action is likely to involve production of confidential,
                 24    proprietary or private information for which special protection from public
                 25    disclosure and from use for any purpose other than prosecuting this litigation may be
                 26    warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                 27    enter the following Stipulated Protective Order. The parties acknowledge that this
                 281


                                          STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                   Order does not confer blanket protections on all disclosures or responses to
                   discovery and that the protection it affords from public disclosure and use extends
                   only to the limited information or items that are entitled to confidential treatment
               4   under the applicable legal principles.
                          B.     GOOD CAUSE STATEMENT
               6          This action involves the City of West Covina and members of the West
               7   Covina Police Department and El Monte Police Department. Plaintiff is seeking
               8   materials and information that Defendants the City of West Covina("City") and the
               9   City of El Monte maintains as confidential, such as personnel files ofthe police
              10   officers involved in this incident, Internal Affairs materials and information, video

a     11           recordings, Force Investigation Division materials and information and other
a ~ o 12
~/                 administrative materials and information currently in the possession ofthe City and
F.G.~ ~
      A O
        NN~
W    ~O~
        13         which the City believes need special protection from public disclosure and from use
~ ~m~  V N
         f0
     N
     ~ U14         for any purpose other than prosecuting this litigation. Plaintiff is also seeking
  ~ m~0
~~o~ 15
     N J d         official information contained in the personnel files ofthe police officers involved in
W    W   ~

a~
~+ N    16         the subject incident, which the City maintains as strictly confidential and which the
w
        17         City believes need special protection from public disclosure and from use for any
              18   purpose other than prosecuting this litigation.
              19         The City asserts that the confidentiality ofthe materials and information
              20   sought by Plaintiff is recognized by California and federal law, as evidenced inter
              21   alia by California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for
              22   N.D. Cal., 511 F.2d 192, 198 (9th Cir. 1975), affd, 426 U.S. 394(1976). Plaintiffs
              23   assert that any substantive state law privileges are inapplicable and that federal
              24   substantive law governs this action. The City has not publicly released the materials
              25   and information referenced above except under protective order or pursuant to a
              26   court order, if at all. These materials and information are ofthe type that has been
              27   used to initiate disciplinary action against West Covina Police Department
              28
                                                                 2

                                       STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
                     ("WCPD")officers, El Monte Police Department("EMPD")officers and has been
                     used as evidence in disciplinary proceedings, where the officers' conduct was
                     considered to be contrary to WCPD and EMPD policy.
                 4          The City and contends that absent a protective order delineating the
                 5   responsibilities of nondisclosure on the part ofthe parties hereto, there is a specific
                 6   risk of unnecessary and undue disclosure by one or more ofthe many attorneys,
                 7   secretaries, law clerks, paralegals and expert witnesses involved in this case, as well
                 8   as the corollary risk of embarrassment, harassment and professional and legal harm
                 9   on the part ofthe WCPD and EMPD officers referenced in the materials and.
                10   information.

a               11          The City also contends that the unfettered disclosure ofthe materials and
a~              12   information, absent a protective order, would allow the media to share this
AI jN O
            o
F~~~ ~ ~ N
W    ~O~
         13          information with potential jurors in the area, impacting the rights ofthe City and
~ ~~~
    U N
  m ~~   14          EMPD officers herein to receive a fair trial.
  ~ m~~0
~~o~ 15 h J d              Accordingly, to expedite the flow of information, to facilitate the prompt
W       W   ~

~~
~'N      16          resolution of disputes over confidentiality of discovery materials, to adequately
1"~"~

                17   protect information the parties are entitled to keep confidential, to ensure that the
                18   parties are permitted reasonable necessary uses of such material in preparation for
                19   and in the conduct of trial, to address their handling at the end ofthe litigation, and
                20   serve the ends ofjustice, a protective order for such information is justified in this
                21   matter. It is the intent ofthe parties that information will not be designated as
                22   confidential for tactical reasons and that nothing be so designated without a good
                23   faith belief that it has been maintained in a confidential, non-public manner, and
                24   there is good cause why it should not be part ofthe public record of this case.
                25         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
                26                SEAL
                27

                28
                                                                     3

                                         STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
                            The parties agree that any pleadings, motions, briefs, declarations,
                 2   stipulations, e~ibits or other written submissions to the Court in this litigation
                 3   which contain or incorporate Confidential Material shall be lodged with an
                 4   application to file the papers or the portion thereof containing the Confidential
                 5   Material, under seal.
                 6          The parties further acknowledge, as set forth in Section 12.3, below, that this
                 7   Stipulated Protective Order does not automatically entitle them to file confidential
                 8   information under seal and that Local Civil Rule 79-5 sets forth the procedures that
                 9   must be followed and the standards that will be applied when a party seeks
                10   permission from the Court to file material under seal.

a               11          There is a strong presumption that the public has a right of access to judicial
a ~v       o    12   proceedings and records in civil cases. In connection with non-dispositive motions,
/~~ jN O
I ~ly $ ~
W 'o o g
                13   good cause must be shown to support a filing under seal. See Kamakana v. City and
~ ~~~~
    Uc~
a m~~~°
~         14         County of Honolulu,447 F.3d 1172, 1176(9th Cir. 2006), Phillips v. Gen. Motors
Q, ~~ m~~
~~o~ 15 N J ~
        ~            Corp•, 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
WW
a~
~~ N      16         Inc., 187 F.R.D. 576, 577(E.D. Wis. 1999)(even stipulated protective orders require
1"~"I

                17   good cause showing), and a specific showing of good cause or compelling reasons
                18   with proper evidentiary support and legal justification, must be made with respect to
                19   Protected Material that a party seeks to file under seal. The parties' mere
                20   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
                21   without the submission of competent evidence by declaration, establishing that the
                22   material sought to be filed under seal qualifies as confidential, privileged, or
                23   otherwise protectable--constitute good cause.
                24         Further, if a party requests sealing related to a diapositive motion or trial, then
                25   compelling reasons, not only good cause, for the sealing must be shown, and the
                26   relief sought shall be narrowly tailored to serve the specific interest to be protected.
                27   See Pintos v. Pacific Creditors Assn,605 F.3d 665, 677-79(9th Cir. 2010). For
                28
                                                                   4

                                         STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
               1   each item or type of information, document, or thing sought to be filed or introduced
               2   under seal in connection with a dispositive motion or trial, the party seeking
               3   protection must articulate compelling reasons, supported by specific facts and legal
               4   justification, for the requested sealing order. Again, competent evidence supporting
               5   the application to file documents under seal must be provided by declaration.
               6          Any document that is not confidential, privileged, or otherwise protectable in
               7   its entirety will not be filed under seal ifthe confidential portions can be redacted. If
               8   documents can be redacted, then a redacted version for public viewing, omitting
               9   only the confidential, privileged, or otherwise protectable portions of the document,
              10   shall be filed. Any application that seeks to file documents under seal in their
a             11   entirety should include an explanation of why redaction is not feasible.
a ~ o 12           2.     DEFINITIONS
.
~.C   A NN

W 9p~ 13                  2.1    Action: Julian Gutierrez v. Officer A. Mora et al.. CV18-00781-KLS
   Q
~ ~~~ ~ Ut~
a °t~ is
      m U                 2.2    Challenging Party:       a Party or Non-Party that challenges the
a~    C m
      ~ ~ C


~°~~ 15            designation of information or items under this Order.
WW
a ~N
~             16          2.3   "CONFIDENTIAL" Information or Items: information (regardless
w
              17   of how it is generated, stored or maintained) or tangible things that qualify for
              18   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
              19   Good Cause Statement. This also includes (1) any information copied or extracted
              20   from the Confidential information;(2) all copies, excerpts, summaries, abstracts or
              21   compilations of Confidential information; and (3) any testimony, conversations, or
              22   presentations that might reveal Confidential information=
              23         2.4    Counsel: Counsel of record for the parties to this civil litigation and
              24   their support staff.
              25         2.5    Designating Party: a Party or Non-Party that designates information
              26   or items that it produces in disclosures or in responses to discovery as
              27 "CONFIDENTIAL."

              28
                                                                5
                                          STIPULATED PROTECTIVE ORDER;[PROPOSED)ORDER
              1          2.6   Disclosure or Discovery Material: all items or information, regardless
              2   of the medium or manner in which it is generated, stored, or maintained (including,
              3   among other things, testimony, transcripts, and tangible things), that are produced or
              a   generated in disclosures or responses to discovery in this matter
              5         2.7    Expert: a person with specialized knowledge or experience in a matter
              6   pertinent to the litigation who has been retained by a Party or its counsel to serve as
              7   an expert witness or as a consultant in this Action.
              8         2.8    House Counsel: attorneys other than Counsel (as defined in paragraph
              9   2.4) and who are employees. of a party to this Action. House Counsel does not
             10   include Outside Counsel of Record or any other outside counsel.

a            11         2.9    Non-Party: any natural person, partnership, corporation, association or
a ~v    o    12 ~ other legal entity not named as a Party to this action.
I~~ 'j N O
FLT !n O
         ~
W       13
    '0 O V
                        2.10 Outside Counsel of Record: attorneys who are not employees of a
~ ~~~
    V N

  m U   14        party to this Action but are retained to represent or advise a party to this Action and
a~~ m~
~~o~J~  15        have appeared in this Action on behalf of that party or are affiliated with a law firm
W W     r

a~
~1 N         16   that has appeared on behalf ofthat party, and includes support staff.
1"x"1

             17         2.11 Par       any party to this Action, including all of its officers, directors,
             18   boards, departments, divisions, employees, consultants, retained experts, and
             19   Outside Counsel of Record (and their support staffs).
             20         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
             21   Discovery Material in this Action.
             22         2.13 Professional Vendors:         persons or entities that provide litigation
             23   support services (e.g., photocopying, videotaping, translating, preparing e~ibits or
             24   demonstrations, and organizing, storing, or retrieving data in any form or medium)
             25   and their employees and subcontractors.
             26         2.14 Protected Material: any Disclosure or Discovery Material that is
             27   designated as "CONFIDENTIAL."
             28
                                                               6

                                     STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
                              2.15 Receiving Party:       a Party that receives Disclosure or Discovery
                  2    Material from a Producing Party.
                  3    3.     SCOPE
                  ~~          The protections conferred by this Stipulation and Order cover not only
                  5    Protected Material (as defined above), but also (1) any information copied or
                  6    extracted from Protected Material;(2) all copies, excerpts, abstracts, summaries, or
                  7    compilations of Protected Material; and (3) any testimony, conversations, or
                  8    presentations by Parties or their Counsel that might reveal Protected Material.
                  9           Any use of Protected Material at trial shall be governed by the orders ofthe
                 10    trial judge. This Order does not govern the use ofProtected Material at trial.

a                11    4.     DURATION
a~           o   12           Once a case proceeds to trial, information that was designated as
/~~ 'j N O
~..L~ (A O
           N
W gag
  W~m            13    CONFIDENTIAL or maintained pursuant to this protective order used or introduced
~>      ~ Uni
        m
        °        14    as an e~ibit at trial becomes public and will be presumptively available to all
        ~ m~€
        ° o~ 15
            J~         members of the public, including the press, unless compelling reasons supported by
W       W    ~

a~
~'N              16    specific factual findings to proceed otherwise are made to the trial judge in advance
1"x"1

                 17    ofthe trial. Accordingly,.the terms of this protective order do not extend beyond the
                 18    commencement of the trial as to the Confidential Information used or introduced as
                 19    an e~ibit at trial.
                 20    S.    DESIGNATING PROTECTED MATERIAL
                 21          5.1     Exercise of Restraint and Care in Designating Material for
                 22    Protection.
                 23          Each Party or Non-Party that designates information or items for protection
                 24    under this Order must take care to limit any such designation to specific material that
                 25    qualifies under the appropriate standards. The Designating Party must designate for
                 26    protection only those parts of material, documents, items or oral or written
                 27    communications that qualify so that other portions of the material, documents, items
                 28

                                             STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
                    or communications for which protection is not warranted are not swept unjustifiably
               2    within the ambit of this Order.
               3          Mass, indiscriminate or routinized designations are prohibited. Designations
               4    that .are shown to be clearly unjustified or that have been made for an improper
               5    purpose (e.g., to unnecessarily encumber the case development process or to impose
               6    unnecessary expenses and burdens on other parties) may expose the Designating
               7   Party to sanctions.
               8          If it comes to a Designating Party's attention that information or items that it
               9    designated for protection do not qualify for protection, that Designating Party must
              to    promptly notify all other Parties that it is withdrawing the inapplicable designation.

a             11          5.2    Manner and Timing of Designations. Except as otherwise provided
    N
      o 12         in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
/~I jN O
F~~~ ~ ~ N
W ~o~ 13           stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  >Q
~ ~~~   L
        V N

        14
    m U ~          under this Order must be clearly so designated before the material is disclosed or
  ~ m~0
~~o~ 15
    h J d          produced.
W   W    ~

~~
~'N     16                Designation in conformity with this Order requires:
              17         (a) for information in documentary form (e.g., paper or electronic documents,
              18   but excluding transcripts of depositions or other pretrial or trial proceedings), that
              19   the Producing Party affix at a minimum,the legend "CONFIDENTIAL" or words of
              20   a similar effect, and that includes the case name and case number (hereinafter
              21   "CONFIDENTIAL legend"), to each page that contains protected material. If only a
              22   portion of the material on a page qualifies for protection, the Producing Party also
              23   must clearly identify the protected portions)(e.g., by making appropriate markings
              24   in the margins).
              25          A Party or Non-Party that makes original documents available for inspection
              26   need not designate them for protection until after the inspecting Party has indicated
              27   which documents it would like copied and produced. During the inspection and
              28
                                                                 s
                                         STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
               1   before the designation, all of the material made available for inspection shall be
              2    deemed "CONFIDENTIAL."              After the inspecting Party has identified the
              3    documents it wants copied and produced, the Producing Party must determine which
              4    documents, or portions thereof, qualify for protection under this Order. Then, before
              5    producing the specified documents, the Producing Party must affix the
              6 "CONFIDENTIAL legend" to each page that contains Protected Material. If only a

              7    portion of the material on a page qualifies for protection, the Producing Party also
              8    must clearly identify the protected portions)(e.g., by making appropriate markings
              9    in the margins).
             10         (b) for testimony given in depositions that the Designating Party identifies the

a            11    Disclosure or Discovery Material on the record, before the close ofthe deposition all
a~           12    protected testimony.
         o
~Yi~ N   N
     ~ N ~

W ~$g 13                (c) for information produced in some form other than documentary and for
~ SW ~~
     UN
~ m~~m 14          any other tangible items, that the Producing Party affix in a prominent place on the
     ~ m C
         O

     ~ O y
       J ~   15    exterior of the container or containers in which the information is stored the legend
W    W   ~

as
~~   N       16 "CONFIDENTIAL." If only a portion or portions of the information warrants

             17    protection, the Producing Party, to the extent practicable, shall identify the protected
             18    portion(s).
             19.         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
             20    failure to designate qualified information or items does not, standing alone, waive
             21    the Designating Party's right to secure protection under this Order for such material.
             22    Upon timely correction of a designation, the Receiving Party must make reasonable
             23    efforts to assure that the material is treated in accordance with the provisions of this
             24    Order.
             25    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
             26          6.1     Timing of Challenges. Any Party may challenge a designation of
             27    confidentiality at any time that is consistent with the Court's Scheduling Order.
             281
                                                                9
                                       STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
              1         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
             2    resolution process under Local Rule 37.1 et seq.
             3          6.3    The burden of persuasion in any such challenge proceeding shall be on
             4    the Designating Party. Frivolous challenges, and those made for an improper
             5    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
             6    parties) may expose the Challenging Party to sanctions. Unless the Designating
             7    Party has waived or withdrawn the confidentiality designation, all parties shall
             8    continue to afford the material in question the level of protection to which it is
             9    entitled under the Producing Party's designation until the Court rules on the
            10    challenge.
a           ~1    7.    ACCESS TO AND USE OF PROTECTED MATERIAL

a
~ ~o
    ~       12          7.1    Basic Principles. A Receiving Party may use Protected Material that is
  ~~~~,     i3 disclosed or produced by another Party or by a Non-Party in connection with this
~,Q
    S UN
'~ m ~" 14        Action only for prosecuting, defending or attempting to settle this Action. Such
    ~ m C
        O

~ ° mo d 15
    N J y         Protected Material may be disclosed only to the categories of persons and under the
W   W   ~


~ °'
a N      16       conditions described in this Order.       When the Action has been terminated, a
w
         17       Receiving Party must comply with the provisions of section 13 below (FINAL
            18    DISPOSITION).
            19          Protected Material must be stored and maintained by a Receiving Party at a
            20    location and in a secure manner that ensures that access is limited to the persons
            21    authorized under this Order.
            22          7.2    Disclosure of "CONFIDENTIAL" Information or Items. Unless
            23    otherwise ordered by the court or permitted in writing by the Designating Party, a
            24    Receiving    Party    may      disclose   any        information   or   item   designated
            25 "CONFIDENTIAL" only to:

            26         (a) the Receiving Party's Counsel of Record in this Action, as well as
            27    employees of said Counsel of Record to whom it is reasonably necessary to disclose
            281
                                                                  ~o
                                       STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
                     the information for this Action;
                           (b) Experts (as defined in this Order) of the Receiving Party to whom
                     disclosure is reasonably necessary for this Action and who have signed the
                 ~~ "Acknowledgment and Agreement to Be Bound"(Exhibit A);
                 5        (c) the court and its personnel;
                 6        (e) court reporters and their staff;
                 7        (e) professional jury or trial consultants, mock jurors, and Professional
                 8   Vendors to whom disclosure is reasonably necessary for this Action and who have
                 9   signed the "Acknowledgment and Agreement to Be Bound"(E~ibit A);
                to        (~ the author or recipient of a document containing the information or a

a               11   custodian or other person who otherwise possessed or knew the information;
a~
a~              12        (g) during their depositions, witnesses, and attorneys for witnesses, in the
~/         o
F.L~   ~ N N
       ~   N
W ~~g 13             Action to whom disclosure is reasonably necessary provided:(1)the deposing party
~ W ~~
    U N
      m
  m     14           requests that the witness sign the form attached as E~ibit A hereto; and (2) they
       ~ m C
           O

       ~ O d
       Y1 J ~   15   will not be permitted to keep any confidential information unless they sign the
WW
~~
~'N             16 "Acknowledgment and Agreement to Be Bound" (E~ibit A), unless otherwise

                17   agreed by the Designating Party or ordered by the court. Pages of transcribed
                18   deposition testimony or e~chibits to depositions that reveal Protected Material may be
                19   separately bound by the court reporter and may not be disclosed to anyone except as
                20   permitted under this Stipulated Protective Order; and
                21        (h) any mediator or settlement officer, and their supporting personnel,
                22   mutually agreed upon by any of the parties engaged in settlement discussions and
                23   who have signed the "Acknowledgment and Agreement to Be Bound"(E~ibit A).
                24         7.3.   Counsel making the disclosure to any qualified person described herein
                25   shall retain the original executed copy of the Nondisclosure Agreement until sixty
                26 (60) days after this litigation has become final, including any appellate review, and

                27   monitoring of an injunction. Counsel for the Receiving Party shall maintain all
                28
                                                                 11

                                        STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
                 1   signed Nondisclosure Agreements and shall produce the original signature page
                 2   upon reasonable written notice from opposing counsel. If an issue arises regarding a
                 3   purported unauthorized disclosure of Confidential Information, upon noticed motion
                 4   of contempt filed by the Designating Party, counsel for the Receiving Party may be
                 5   required to file the signed Nondisclosure Agreements, as well as a list of the
                 6   disclosed materials, in camera with the Court having jurisdiction ofthe Stipulation.
                 7   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                 8         PRODUCED IN OTHER LITIGATION
                 9         If a Party is served with a subpoena or a court order issued in other litigation
                10   that compels disclosure of any information or items designated in this Action as

a               1 1 "CONFIDENTIAL," that Party must:
a ~v       o    12        (a)     promptly notify in writing the Designating Party. Such notification
        ~O ~
W ~o~
  >Q
                13   shall include a copy ofthe subpoena or court order;
~ ~~~   ~ Ut~

  I m U ~       14        (b)     promptly notify in writing the party who caused the subpoena or order
`
~~ ~~ m
a
~~o             15   to issue in the other litigation that some or all of the material covered by the
WW
~~
~'N             16   subpoena or order is subject to this Protective Order. Such notification shall include
1'~'H

                17   a copy of this Stipulated Protective Order; and
                18        (c)     cooperate with respect to all reasonable procedures sought to be
                19   pursued by the Designating Party whose Protected Material may be affected.
                20         The Party served with the subpoena or court order shall not produce any
                21   information designated in this action as "CONFIDENTIAL", unless the Party has
                22   obtained the Designating Party's permission or an order from the court from which
                23   the subpoena or order issued. Nothing in these provisions should be construed as
                24   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
                25   directive from another court.
                26   9.    ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
                27         PRODUCED IN THIS LITIGATION
                28
                                                                 12

                                        STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
                              (a)    The terms of this Order are applicable to information produced by a
                   2   Non-Party in this Action and designated as "CONFIDENTIAL." Such information
                       produced by Non-Parties in connection with this litigation is protected by the
                   ~~ remedies and relief provided by this Order. Nothing in these provisions should be
                       construed as prohibiting allon-Party from seeking additional protections.
                   6         (b)     In the event that a Party is required, by a valid discovery request, to
                   7   produce allon-Party's confidential information in its possession, and the Party is
                   8   subject to an agreement with the Non-Party not to produce the Non-Party's
                   9   confidential information, then the Party shall:
                  10                (1) promptly notify in writing the Requesting Party and the Non-Party

a                 11          that some or all of the information requested is subject to a confidentiality
a~            o   12          agreement with allon-Party;
I~~ '7 N O
F ~I fn O N
W Dog 13                            (2) promptly provide the Non-Party with a copy of the Stipulated
  >Q
~ ~~~
    Ur

        14
        m U                  Protective Order in this Action, the relevant discovery request(s), and a
  ~ m~0
~~od 15     J ~               reasonably specific description ofthe information requested; and
W       W     ~


~~
F~ N    16                          (3) make the information requested available for inspection by the
1"~"~

                  17         Non-Party, if requested.
                  18         (c)    If the Non-Party fails to seek a protective order from this court within
                  19   14 days of receiving the notice and accompanying information, the Receiving Party
                  20   may produce the Non-Party's confidential information responsive to the discovery
                  21   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                  22   not produce any information in its possession or control that is subject to the
                  23   confidentiality agreement with the Non-Party before a determination by the court.
                  24   Absent a court order to the contrary, the Non-Party shall bear the burden and
                  25   expense of seeking protection in this court of its Protected Material.
                  26   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                  27         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                  28
                                                                    13

                                           STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
              1   Protected Material to any person or in any circumstance not authorized under this
              2   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
              3   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
              4   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
              5 ~ persons to whom unauthorized disclosures were made of all the terms of this Order,

              6   and (d) request such person or persons to execute the "Acknowledgment and
              7 ~ Agreement to Be Bound" that is attached hereto as Exhibit A.

              8   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
              9          PROTECTED MATERIAL
             l0          When a Producing Party gives notice to Receiving Parties that certain

a            11   inadvertently produced material is subject to a claim of privilege or other protection,
a~           12   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
        o
/►~ '7 N O
F~~~ ~ ~ h
W      13
     70V
                  Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
    a~
~ ~~~
    UN

       14         may be established in an e-discovery order that provides for production without prior
  W ~~
~oo~
       15         privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
Ww
a~ N   16         parties reach an agreement on the effect of disclosure of a communication or
             17   information covered by the attorney-client privilege or work product protection, the
             18   parties may incorporate their agreement in the stipulated protective order submitted
             19   to the court.
             20   12.   MISCELLANEOUS
             21         12.1 Right to Further Relief. Nothing in this Order abridges the right of
             22   any person to seek its modification by the Court in the future.
             23         12.2 Right to Assert Other Objections. By stipulating to the entry of this
             24   Protective Order, no Party waives any right it otherwise would have to object to
             25   disclosing or producing any information or item on any ground not addressed in this
             26   Stipulated Protective Order. Similarly, no Party waives any right to object on any
             27   ground to use in evidence of any of the material covered by this Protective Order.
             28
                                                              14

                                     STIPULATED PROTECTIVE ORDER; [PROPOSED] ORDER
                1          12.3 Filing Protected Material. A Party that seeks to file under seal any
                2   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
                3   only be filed under seal pursuant to a court order authorizing the sealing of the
                4   specific Protected Material at issue. If a Party's request to file Protected Material
                5   under seal is denied by the court, then the Receiving Party may file the information
                6   in the public record unless otherwise instructed by the court.
                7   13.    FINAL DISPOSITION
                8          After the final disposition of this Action, as defined in paragraph 4, within 60
                9   days of a written request by the Designating Party, each Receiving Party must return
               10   all Protected Material to the Producing Party. As used in this subdivision, "all

a     1 1 Protected Material" includes all copies, abstracts, compilations, summaries, and any
a ~ o 12 other format reproducing or capturing any of the Protected Material. the Receiving
/~/ '7 N O
NL~ fA O
         ~
W ~o~ 13 Party must submit a written certification to the Producing Party (and, if not the same
  >Q
~ ~~~    V N

       14 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
        Q
        ]U


a ~ v~
  Imo
~~ov 15 (by category, where appropriate) all the Protected Material that was returned and (2)
        y J~
WW
a~
~'N    16 affirms that the Receiving Party has not retained any copies, abstracts, compilations,
1'x"1

               17   summaries or any other format reproducing or capturing any of the Protected
               18   Material. Notwithstanding this provision, Counsel are entitled to retain an archival
               19   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
               20   memoranda, correspondence, deposition and trial e~ibits, expert reports, attorney
               21   work product, and consultant and expert work product, even if such materials
               22   contain Protected Material. Any such archival copies that contain or constitute
               23   Protected Material remain subject to this Protective Order as set forth in paragraph 4.
               24

               25   14.   VIOLATION
               26         Any violation of this Order may be punished by appropriate measures
               27   including, without limitation, contempt proceedings and/or monetary sanctions.
               28
                                                                15
                                       STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
                      ITISSO STIPULATED, THROUGH COUNSEL OFRECORD.


                      DATED: December ~`~, 2018               FILER ~ PALMER,LLP
                 4
                                                                    ~-         G
                                                  By:               ~

                 6                                                 NST A.PALMER
                                                                  Attorneys for Plaintiff,
                 7                                                JULIAN GUTIERREZ
                 8

                 9    DATED: DecemberZO ,2018                 JONES & MAYER
                10

                11                                By:                ~~       ~,
a
a~              12                                             AMES R. TOUCHSTONE
           o
        = N N                                                  DENISE L. ROCAWICH
W dog   13                                                     Attorneys for Defendants,
~;
        ~ Ut~

~ m~~ 14                                                  CITY OF WEST COVINA,OFFICER
  ~ m~0                                                     BOWMAN,OFFICER MILLER,
~~o~ 15                                                 OFFICER MELNYK,OFFICER DEL HARO
 W      N J~
        ~

WW                                                            and OFFICER FREEMAN
a~
~'N             16
1'x"1

                1 /


                      DATED: December7~,2018             FERGJ~S'~JN,~~SHERMAN,APC
                18

                19
                                          C
                20
                                                         ~   PETER 7. FER SON
                21                                           KYLE R. BEVAN
                22                                         Attorney for Defendants,
                                                          MORA,NEVER DIAZ,AND
                23                                          CRAIG MONTIERTH
                24
                      FOR GOOD CAUSE SHOWN,IT IS SO               EKED
                25

                26    DATED: December ~D ,2018
                                                                KAREN L. TEVENSON
                27                                       UNITED STATES MAGISTRTATE JUDGE
                28
                                                             16

                                     STIPULATED PROTECTIVE ORDER;[PROPOSED]ORDER
               1                                         ~vurnrm s

               2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
               3

               4           I,                                         [print or type full name], of
               5                                                [print or type full address], declare under
               6   penalty of perjury that I have read in its entirety and understand the Stipulated
               7   Protective Order that was issued by the United States District Court for the Central
               8   District of California on [date] in the case of Julian Gutierrez. v. Officer A. Mora et
               9   al. 2:18-cv-00781-KLS. I agree to comply with and to be bound by all the terms of
              10   this Stipulated Protective Order and I understand and acknowledge that failure to so
a             ~1   comply could expose me to sanctions and punishment in the nature of contempt. I

a~ ~$~a
    ~         12   solemnly promise that I will not disclose in any manner any information or item that
W ,~$
~   ~, 13          is subject to this Stipulated Protective Order to any person or entity except in strict
        U N
    m U ~
              14   compliance with the provisions ofthis Order.
a I mo
    ~ ~ C


~°~~ 15
    q J ~                  I further agree to submit to the jurisdiction of the United States District Court
Ww
~7 N
~    16            for the Central District of California for enforcing the terms of this Stipulated
w
     17            Protective Order, even if such enforcement proceedings occur after termination of
              18 ~ this action. I hereby appoint                                        [print or type full
              19   name] of                                                      [print or type full address
              20   and telephone number] as my California agent for service of process in connection
              21   with this action or any proceedings related to enforcement of this Stipulated
              22   Protective Order.
              23   Date:
              24   City and State where
              25   sworn and signed:
              26   Printed name:
              27   Signature:
              28
                                                                 t~
                                        STIPULATED PROTECTIVE ORDER;[PROPOSED ORDER
